Deen, Presiding Judge,
concurring specially.
While concurring fully with the majority opinion, other observations are appropriate.
(a) Compulsory psychological evaluation of a family’s children, coupled with submitting parents to the Minnesota Multiphasic Personality Inventory Psychological evaluation, under the particular facts of this case, appears to be an unacceptable and unreasonable intrusion into family affairs by the State, if not a violation of the Right of Privacy under the First, Fourth and Ninth Amendments to the U. S. Constitution. The preamble to the new State Constitution encourages promoting “the interest ... of the family” and does not advocate State control over the family except in grave and compelling situations. Were these types of evaluation arbitrarily used on the families of social workers, judges and others who may have unusual and other than normal living habits and situations, harsh psychological and disciplinary guidelines could well become the norm rather than the exception, as there is no assurance that any of us could pass the test.
It is presumed that parental discipline and rearing of children is proper and superior to psychological ideas set forth by an employee of the State, who also may never have raised any children at least until the contrary is shown. Care, caution and circumspection should be used prior to authorizing psychological tests of this nature. See Southern Bell Tel. &c. Co. v. Sharara, 167 Ga. App. 665, 668 (307 SE2d 129) (1983). The appellee did not by clear and convincing evidence remove this presumption or in my opinion prove its case. While parental requirements of 300 push-ups by the children in one day may be excessive and rules of not letting the children play with other children who live nearby is not normal and is inadvisable, who is to say that these children are not more mentally and physically fit than *126others who may be required to spend 300 hours every two months in play therapy or magic circle, or glued to the TV set? The interest in outdoor exercise, nutrition, and a type of living off the land on this rural, over 100-acre tract might appear to be attractive to many urban residents living in crowded areas.
(b) The test when a third party is challenging parental control centers on the fitness or unfitness of the parents. In this case, the trial judge applied some criteria looking to the “best interests of the child” standard, which is applicable only where the custody or termination proceeding involves one parent against another.
(c) Parental misconduct, inability, or minor deprivation, not amounting to “moral unfitness, physical abuse and abandonment” falls short of permitting State control over the family. Patty v. Dept. of Human Resources, 154 Ga. App. 455 (269 SE2d 30) (1980). Otherwise, it could be argued that most parents have some type of psychological, financial, emotional or moral limitation, inability or hang up, which would result in all children becoming subject to psychological custody and control in a mythical Brave New World becoming a reality.
In the instant case, the rugged outdoor lifestyle, advanced by “Mother Earth News” of advocating physical fitness training for children, might appear unusual to many; but to others, it may seem consistent with good family fitness, civil defense training, and may recall the outdoor family life experienced during the frontier days by pioneer settlers, in their log cabins or Conestoga Wagons, who made this country great. The point is that even in this era of space-age child rearing, the old earthy values of mental and physical toughness, although perhaps on the endangered species list, may not be extinct. (The growing army of roadside joggers may serve as a daily reminder of this.) It is not yet the proper role of the state to invalidate them.
Except for requiring school attendance, at either a regular school or an approved home school, I believe that the trial court abused its discretion in all other aspects of its order of April 8, 1985, and reversal of that order is necessary as outlined in the majority opinion.